In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00369-CV
     ___________________________

       CHRIS JOHNSON, Appellant

                     V.

GLENVIEW AUTO FUND, LLC, Appellee



  On Appeal from the 67th District Court
         Tarrant County, Texas
     Trial Court No. 067-321286-20


  Before Birdwell, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

      Appellant Chris Johnson attempts to appeal from a trial court’s order

confirming an arbitration award but failing to dispose of Appellee Glenview Auto

Loan Fund, LLC’s claim for attorney’s fees. Because the trial court’s order does not

resolve all of the parties’ claims, it is not a final judgment. We therefore dismiss this

appeal for want of jurisdiction.

                                   I. BACKGROUND

                                   A. Historical Facts

      Johnson was the president of All Pro Motors. All Pro and Glenview entered

into a Retail Installment Contract Purchase Agreement (RICA). Under the RICA,

Glenview agreed to purchase motor vehicle retail installment contracts from All Pro.

Johnson signed the RICA on behalf of All Pro.1 The RICA contained an arbitration

provision in the event of a dispute between the parties. After a dispute arose, the

parties’ claims were submitted to arbitration. The arbitrator ruled in favor of

Glenview, ordering Johnson and All Pro to pay damages, arbitration fees and

expenses, and interest.

                      B. Procedural History in the Trial Court

      Johnson and All Pro refused to pay the arbitration award, so Glenview filed an

application for enforcement of the award in the trial court, seeking confirmation of


      1
       Whether he was also bound individually is one of the parties’ disputes.


                                           2
the award. In the application, Glenview requested:

      (a) $388,008.34 against Johnson and All Pro (the arbitration damages award
      plus arbitration fees and expenses);
      (b) all post-award interest that had incurred on the outstanding award since the
      missed payment due date; and

      (c) attorney’s fees “through enforcement of the RICA and for defending
      against . . . Johnson’s baseless claims.”

Johnson counterclaimed and filed a third-party petition.

      After a Zoom hearing regarding Glenview’s application for enforcement, the

trial court confirmed the arbitration award. The trial court’s signed order, entitled

“Final Order,” provides,

      IT IS THERFORE ORDERED, ADJUDGED AND DECREED
      THAT Glenview shall have and is entitled to a judgment from Chris
      Johnson and All Pro Motors, Inc., jointly and severally, in the sum of
      FOUR HUNDRED ONE THOUSAND FOUR HUNDRED AND
      TWO AND 60/100 DOLLARS ($401,402.60) for damages resulting
      from the arbitration award, which includes prejudgment interest at the
      rate of 9% per annum for the period of May 13, 2020 through
      September 30, 2020 in the amount of THIRTEEN THOUSAND
      THREE HUNDRED NINETY-FOUR AND 26/100 DOLLARS
      ($13,394.26), plus additional prejudgment interest at the rate of
      $95.68 per day from September 30, 2020 until the date of signing of a
      final judgment, plus costs of Court and post-judgment interest thereon
      at the rate of 9% until fully paid.

      IT IS FURTHER ORDERED that Glenview is entitled to and shall
      receive interest on its judgment in the amount of 9% per annum per the
      parties’ written contract.

The Final Order does not mention attorney’s fees or Johnson’s claims.

      About two weeks after the trial court signed the Final Order, Johnson amended

his counterclaim and third-party petition. Less than a week later, Glenview filed a

                                          3
motion to sever, requesting the trial court to sever Glenview’s “affirmative claims so

that it [could] proceed to obtain a final judgment on its arbitration award.” The

motion expressly notes that the Final Order had “affirmed all of [Glenview’s] claims

[in its] live pleading (except entry of attorney’s fees),” so the motion acknowledges

that Glenview’s claim for attorney’s fees had not been resolved. However, the motion

also states that “[a] severance [would] allow Glenview’s arbitration award to become a

final judgment,” which appears to overlook the pending claim for attorney’s fees. The

trial court granted Glenview’s motion and severed “Glenview’s claims as outlined in

its Application for Enforcement of Arbitration Award . . . from the Original Cause

No. 067-318392-20, styled Glenview Auto Loan Fund, LLC v. Chris Johnson and All Pro

Motors, Inc. . . . ” One of those claims “outlined” in the application is Glenview’s claim

for attorney’s fees. The Severance Order assesses costs against Glenview but does not

mention the claim for attorney’s fees.

                               C. Jurisdictional Inquiry

      Johnson’s notice of appeal asserts that the Final Order was made final and

appealable by the Severance Order. However, after our initial review of the record

revealed that Glenview’s claim for attorney’s fees raised in its application for

enforcement of the arbitration award remained pending, we asked the parties to file

supplemental letter briefs addressing our jurisdictional concerns. See Tex. R. App. P.

44.3. The parties chose not to file briefs. Instead, we received a letter from Johnson’s

counsel stating that “the parties agree that the case [is] not final for purposes of

                                            4
appeal, and that the matter should be immediately remanded to the trial court for

entry of a corrected order.”

                                   II. DISCUSSION

                                A. Standard of Review

       Whether a judgment is final impacts jurisdiction and is therefore a legal

question that we review de novo. Shetewy v. Mediation Inst. of N. Tex., LLC, 624 S.W.3d

285, 287 (Tex. App.—Fort Worth 2021, no pet.); Jordan v. Klingbeil, No. 05-17-01228-

CV, 2018 WL 6616971, at *3 (Tex. App.—Dallas Dec. 18, 2018, no pet.) (mem. op.);

Redwine v. Peckinpaugh, 535 S.W.3d 44, 48 (Tex. App.—Tyler 2017, no pet.).

                           B. Appellate Jurisdictional Law

       We have jurisdiction to determine our own jurisdiction. Consol. Healthcare Servs.,

LLC v. Mainland Shopping Ctr., Ltd., 589 S.W.3d 915, 920 (Tex. App.—Houston [14th

Dist.] 2019, no pet.); In re Doe, 397 S.W.3d 847, 849 (Tex. App.—Fort Worth 2013, no

pet.). An appellate court must always consider if jurisdiction is proper, even if it is not

raised by the parties. N.Y. Underwriters Ins. Co. v. Sanchez, 799 S.W.2d 677, 679 (Tex.

1990). A court may not address the merits of a claim if it lacks jurisdiction to do so.

State v. Ninety Thousand Two Hundred Thirty-Five Dollars & No Cents in U.S. Currency

($90,235), 390 S.W.3d 289, 291–92 (Tex. 2013); AECOM USA, Inc. v. Mata, No. 04-

15-00773-CV, 2016 WL 5112222, at *2 (Tex. App.—San Antonio Sept. 21, 2016, pet.

denied) (mem. op.). If the record does not conclusively establish the appellate court’s



                                            5
jurisdiction, the appeal must be dismissed. Pipes v. Hemingway, 358 S.W.3d 438,

445 (Tex. App.—Dallas 2012, no pet.); see Tex. R. App. P. 42.3(a).

      Appellate courts have jurisdiction over an appeal only if the order from the trial

court is actually appealable. Office Emps. Int’l Union Local 277 v. Sw. Drug Corp.,

391 S.W.2d 404, 407 (Tex. 1965). Thus, appellate courts have jurisdiction to consider

appeals only from final judgments or from interlocutory orders made immediately

appealable by statute. In re Roxsane R., 249 S.W.3d 764, 774–75 (Tex. App.—Fort

Worth 2008, orig. proceeding); see Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 &

n.12 (Tex. 2001).

                            C. No Interlocutory Appeal

      Johnson could have chosen to file an interlocutory appeal of the Final Order,

but he did not. Without deciding whether both the Federal Arbitration Act and Texas

Arbitration Act or only one applies to this case, we note that both Acts permit an

interlocutory appeal from an order confirming an arbitration award. See 9 U.S.C.A.

§ 16(a)(1)(D); Tex. Civ. Prac. & Rem. Code Ann. §§ 51.016, 171.098(a)(3); cf. Accord

Bus. Funding, LLC v. Ellis, No. 14-19-00279-CV, 2021 WL 1745472, at *1 n.1 (Tex.

App.—Houston [14th Dist.] May 4, 2021, no pet.) (noting that both Acts allow an

interlocutory appeal from an order denying a motion to compel arbitration).

Interlocutory appeals are accelerated appeals. Tex. R. App. P. 28.1(a). A notice of

appeal in an accelerated appeal must be filed within twenty days after the order is

signed. Tex. R. App. P. 26.1(b). A motion for extension of time filed or implied and

                                          6
notice of appeal filed within fifteen days after the deadline may extend the deadline.

Tex. R. App. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

        Here, the trial court signed the Final Order confirming the arbitration award on

October 1, 2020. Johnson chose not to file a notice of appeal until fifty days later,

November 20, 2020, after he believed he had a final judgment, and long after the

deadline for perfecting an accelerated appeal had passed. See Tex. R. App. P. 26.1(b);

26.3.

        Interlocutory orders that are immediately appealable may also be appealed after

a final judgment. Bonsmara Nat. Beef Co., LLC v. Hart of Tex. Cattle Feeders, LLC,

603 S.W.3d 385, 392–93, 396, 397 (Tex. 2020) (“[B]y granting appellate courts limited

jurisdiction over appeals from interlocutory orders, the Legislature did not restrict

appellate jurisdiction over appeals from final judgments and the orders merged

therein.”). Johnson filed his notice of appeal within thirty days of the Severance Order

because he believed that order resulted in a final judgment. See Tex. R. App. P. 26.1.

We therefore determine whether the Severance Order made the Final Order a final,

appealable judgment.

                                D. No Final Judgment

        A judgment is the trial court’s consideration and determination of the case that

grants or denies relief. Tex. R. Civ. P. 301. In a case such as this one, where there has

been no conventional trial on the merits, a judgment carries no presumption of

finality. Lehmann, 39 S.W.3d at 199. As we explained in Wright v. Payne,

                                            7
      “[A]n order or judgment is not final for purposes of appeal unless it
      actually disposes of every pending claim and party or unless it clearly and
      unequivocally states that it” does. Id. at 205; see also In re Elizondo,
      544 S.W.3d 824, 827–28 (Tex. 2018) (orig. proceeding) (quoting same).
      If the order’s finality language is clear and unequivocal, we do not
      examine the record. Elizondo, 544 S.W.3d at 828, 829. However, if the
      order’s language is ambiguous, we do examine the record to determine
      finality. See Pope-Nixon v. Howard, No. 05-18-01215-CV,
      2019 WL 911745, at *1 (Tex. App.—Dallas Feb. 25, 2019, no pet.)
      (mem. op.) (citing Elizondo, 544 S.W.3d at 827–28).

No. 02-19-00147-CV, 2019 WL 6003243, at *2 (Tex. App.—Fort Worth Nov. 14,

2019, no pet.) (mem. op.).

                 1. No Clear and Unequivocal Finality Language

      The Final Order and the Severance Order, taken separately or together, do not

contain clear and unequivocal language of finality. Examples of clear and unequivocal

finality language include: “This judgment finally disposes of all parties and all claims

and is appealable,” Lehmann, 39 S.W.3d at 206, and “This judgment is final, disposes

of all claims and all parties, and is appealable,” Elizondo, 544 S.W.3d at 825, 827. An

order’s title cannot determine whether the order is a final judgment. Lehmann,

39 S.W.3d at 205. In fact, “[i]ncluding the word ‘final’ in the title or elsewhere in the

order, awarding costs, or stating that the order or judgment is appealable is not

necessarily language of sufficient clarity to make it final for purposes of appeal.” Jesse

James Fitness, LLC v. Stiles, No. 02-19-00417-CV, 2020 WL 827605, at *1 (Tex. App.—

Fort Worth Feb. 20, 2020, no pet.) (mem. op.) (citing Lehmann, 39 S.W.3d at 192–93).




                                            8
      The Final Order, despite its name, contains no finality language and appears to

contemplate the future “signing of a final judgment.” See Lehmann, 39 S.W.3d at 192–

93. The Severance Order grants Glenview’s severance motion, severs its claims from

the remaining claims, and awards costs, but it also lacks finality language. See id.

Because the Final Order and the Severance Order do not contain unambiguous

language of finality, we examine the record to determine whether every pending claim

and party were disposed of. See Elizondo, 544 S.W.3d at 827–28; Wright,

2019 WL 6003243, at *2.

             2. No Disposition of Pending Claim for Attorney’s Fees

      A severance is one way to achieve finality, but the record shows that

Glenview’s claim for attorney’s fees remains pending despite the severance. Thus,

there is no final judgment.

      “A severance divides the lawsuit into two or more separate and independent

causes. When this has been done, a judgment which disposes of all parties and issues

in one of the severed causes is final and appealable.” Hall v. City of Austin, 450 S.W.2d

836, 837–38 (Tex. 1970). However, when the judgment in the severed cause lacks the

Lehmann finality language and fails to dispose of pending claims, the judgment is not

final or appealable, and we have no jurisdiction over the appeal. Blomstrom v. Altered

Images Hair Studio, No. 01-19-00456-CV, 2020 WL 6065437, at *1 (Tex. App.—

Houston [1st Dist.] Oct. 15, 2020, no pet.) (mem. op.); Padua v. Jason A. Gibson, P.C.,

608 S.W.3d 842, 845–46 (Tex. App.—Houston [14th Dist.] 2020, no pet.); Canneus v.

                                           9
Sikander, No. 05-18-01455-CV, 2019 WL 1499362, at *1 (Tex. App.—Dallas Apr. 5,

2019, no pet.) (mem. op.).

      The Final Order does not address Glenview’s request for attorney’s fees, nor

does it address Johnson’s counterclaim or third-party petition. Taken alone, the Final

Order is not final but interlocutory.

      The Severance Order resolves the jurisdictional problem of Johnson’s pending

claims by severing Glenview’s claims into a new cause. However, the Severance Order

does not dispose of Glenview’s claim for attorney’s fees. That claim is still pending in

the severed cause from which Johnson attempted this appeal. Accordingly, even when

considering the Severance Order, we hold that the trial court’s Final Order is not an

appealable, final judgment. See Prototype Mach. Co. v. Boulware, No. 04-18-00441-CV,

2018 WL 6331059, at *1 (Tex. App.—San Antonio Dec. 5, 2018, no pet.) (per curiam)

(mem. op.).

                                  3. No Jurisdiction

   The Final Order, taken in conjunction with the Severance Order, lacks the

Lehmann finality language and fails to dispose of Glenview’s pending claim for

attorney’s fees. The judgment is therefore not final or appealable, and we have no

jurisdiction over the appeal. See Farm Bureau Cty. Mut. Ins. Co. v. Rogers, 455 S.W.3d

161, 162–64 (Tex. 2015) (holding that summary-judgment order lacking Lehmann

finality language that did not dispose of claims for attorney’s fees was not final);

McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001) (holding that summary-judgment

                                          10
order’s disposition of court costs did not dispose of attorney’s-fees claim and did not

demonstrate finality). See generally Lehmann, 39 S.W.3d at 206. But cf. Ray Haluch Gravel

Co. v. Cent. Pension Fund of the Int’l Union of Operating Eng’rs and Participating Emp’rs,

571 U.S. 177, 179, 134 S. Ct. 773, 777 (2014) (holding that in federal court, a

judgment that disposes of merits is final and appealable even if claims for attorney’s

fees are pending).

                                 E. The Proper Remedy

       Johnson’s response to our jurisdictional inquiry states that the parties seek a

remand of the case to the trial court for entry of a corrected order. However, remand

is not appropriate in this case. Because we lack jurisdiction, we must dismiss the

appeal for want of jurisdiction. See Shetewy, 624 S.W.3d at 288. See generally State v.

Morales, 869 S.W.2d 941, 949 (Tex. 1994) (“When a court lacks jurisdiction, its only

legitimate choice is to dismiss.”).

                                  III. CONCLUSION

       The Final Order, even after the severance, is not a final judgment because

attorney’s fees remain pending. We therefore dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                             11
                                  /s/ Mike Wallach
                                  Mike Wallach
                                  Justice

Delivered: August 12, 2021




                             12